EXHIBIT 32 In connection with the Annual Report of Creative Learning Corporation (the "Company") on Form 10-K/Afor the period ending September 30, 2013 as filed with the Securities and Exchange Commission (the "Report"), Brian Pappas, the Company’s Principal Executive and Financial Officer, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. June5, 2014 By: /s/ Brian Pappas Brian Pappas, Principal Executive and Financial Officer
